Citation Nr: 1625078	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for abnormal pap smears.

2.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1993.		

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal of an April 2012 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina in which the RO granted service connection for gastroesophageal reflux disease and assigned a 10 percent disability rating, but denied service connection for abnormal pap smears.   
A timely Notice of Disagreement ("NOD") was received from the Veteran in June 2012.  After a Statement of the Case was issued in July 2013, the Veteran perfected her appeal in September 2013, via VA Form 9 substantive appeal.  A supplemental statement of the case was issued in November 2014.

The Veteran's September 2013 substantive appeal reflects that she requested that a Board hearing be scheduled in this matter.  This hearing was held in April 2016.  A transcript of the hearing has been associated with the claims file.  

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The issue of entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease is being addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction ("AOJ").


FINDING OF FACT

At her April 2016 hearing, the Veteran withdrew her claim of entitlement to service connection for abnormal pap smears. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for abnormal pap smears have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During her April 2016 hearing, the Veteran and her representative withdrew the appeal regarding the issue of entitlement to service connection for abnormal pap smears.  See Board hearing transcript, p. 2; Statement in Support of Claim dated in April 2016.  Hence, with respect to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for abnormal pap smears is dismissed. 

REMAND

While delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim of entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease.  

During the April 2016 Board hearing referenced above, the Veteran testified that she currently experiences gastroesophageal reflux disease symptoms of, among other things, chest pressure, fizzing in the throat as a result of acid, and radiating pain in her left arm.  Board hearing transcript, pgs. 3, 6-7.  The Veteran further testified that her current gastroesophageal reflux disease symptoms have steadily worsened since she was service connected in April 2012.  Id., p. 8; see also September 2013 Statement with VA Form 9 (the Veteran implied that the December 2010 medical examination upon which she was granted service connection does not accurately reflect the current severity of her gastroesophageal reflux disease). 

Based on the Veteran's testimony and statement that her gastroesophageal reflux disease symptoms have worsened, the Board finds that the Veteran should be afforded another VA examination to determine the current severity of her gastroesophageal reflux disease.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Remanding this claim will also allow the RO/AMC the opportunity to obtain outstanding VA medical treatment records referenced by the Veteran during her April 2016 hearing.  VA hearing transcript, pgs. 3-4.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain the Veteran's most recent medical records related to treatment of her service connected gastroesophageal reflux disease. 

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the current severity of her gastroesophageal reflux disease.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the Veteran, and her representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


